Citation Nr: 1811652	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  13-28 378A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Harry J. Binder, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1965 to December 1966.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

When the case was before the Board in September 2017, it was remanded in order to afford the Veteran a hearing before the Board.  In December 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the delay, a remand is required for additional development and readjudication.

Service Connection for a Hearing Loss Disability

The Veteran was afforded an August 2012 VA audiological examination to determine the etiology of his bilateral hearing loss disability.  The examiner reviewed the record and determined the Veteran's hearing loss was less likely as not due to his active duty service, reasoning that his hearing was normal at separation and that he was exposed to acoustic trauma following active duty service.  The Board finds this opinion is inadequate for two reasons.  First, although the Veteran has acknowledged post-service noise exposure, he has stated that he always wore hearing protection in his civilian employment following active duty service, and the examiner did not consider this or the fact that he was exposed to acoustic trauma during service without hearing protection.  Second, the Board notes that while the Veteran's hearing was normal at separation (audiological testing reflects that all frequencies measured at 0), his hearing at entrance to service was abnormal with some evidence of high frequency hearing loss bilaterally.  Service treatment records contain audiogram results for testing performed at entrance, but not at separation, and there is no explanation for why the Veteran's hearing was "normal" at separation, yet abnormal on entrance.  Accordingly, given that the rationale for this medical opinion is based on an inaccurate factual premise, a new one must be obtained.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993). 

Increased Rating for PTSD

In January 2018, the Veteran submitted correspondence indicating that he wished for outstanding VA treatment records to be obtained and associated with his claims file.  This was accomplished that same month, yet these records have not been reviewed by the AOJ in the first instance.  Therefore, a remand is required.  Additionally, these newly received VA treatment records reflect that the Veteran recently resumed mental health treatment.  Accordingly, all outstanding VA treatment records must be obtained and associated with the evidence of record.  

The Veteran last attended a VA examination to evaluate the severity of his PTSD in April 2015.  The testimony the Veteran provided at the December 2017 hearing suggests that his condition has increased in severity since then.  Accordingly, the Board finds a more recent examination is required.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997). 



Entitlement to TDIU

In December 2017, the Veteran testified at his hearing before the Board that he was unemployable due to his PSTD and submitted an application for entitlement to TDIU.  Given that the issue of an increased rating for PTSD is inextricably intertwined with the issue of entitlement to TDIU, these issues must be remanded and decided together.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records and associate them with the Veteran's claims file.

2.  Send the Veteran and his representative the proper statutory and regulatory notice regarding what is necessary to substantiate a claim for entitlement to TDIU.  

3.  Following completion of step 1, afford the Veteran a VA examination to determine the current severity of his PTSD.  The examiner must elicit from the Veteran all current symptoms and manifestations of his service-connected PTSD and must discuss any functional and occupational impairment he experiences as a result of his PTSD.

4.  Afford the Veteran a new VA audiology examination.  The claims file must be made available to and reviewed by the examiner.  All required audiometric testing must be conducted.  The examiner must elicit from the Veteran a full history of the onset and continuity of symptoms of hearing loss and must record this information in the examination report.

Following a review of the record, and with consideration of the Veteran's lay statements, the examiner should determine whether it is at least as likely as not (50 percent or better probability) that the Veteran's bilateral hearing loss disability began in or is otherwise etiologically related to his active service.  In providing this opinion, the examiner must specifically discuss the in-service audiogram results from entrance and separation from service.  The examiner must also consider the Veteran's statements that he did not wear hearing protection during his military service and that he always wore hearing protection in his post-service civilian employment.

The examiner is informed that he or she may not base a negative opinion solely on the absence of documented hearing loss during or at separation from service.  

A complete rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinion without resorting to speculation, he or she should explain why this is so (i.e. is this due to limitations of the medical community at large, limitations of that particular examiner, or insufficient information).  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify what additional information that is needed.

5.  The Veteran is informed that it is his responsibility to report for any scheduled examinations and to cooperate in the development of his claims and that the consequences for failure to report for a VA examination without good cause may include denial of a claim.  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for any scheduled examination, documentation showing that he was properly notified of the examination must be associated with the record.

6.  Then, the Veteran's claims must be readjudicated.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative must be provided a Supplemental Statement of the Case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

